 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,     )              CASE NO. CR11-724-CAS - 1
                                   )
11             Plaintiff,          )
          v.                       )              FINAL REVOCATION OF
12                                 )              SUPERVISED RELEASE AND
     JOSE MEJIA-NUNO,              )              JUDGMENT
13                                 )
               Defendant.          )
14                                 )
     _____________________________ )
15

16         On March 25, 2019 and August 5, 2019, this matter came before the Court on an
17   Amended Petition on Probation and Supervised Release originally filed on December 26,
18   2018. Government counsel, Lindsay Bailey, the defendant and his appointed Deputy Federal
19   Public Defender attorney, Jill Ginstling, were present. The U.S. Probation Officer, Ivan
20   Martinez, was also present.
21         The defendant admitted to allegations 2, 3 and 4, in violation of his supervised release,
22   as stated in the Amended Petition filed December 26, 2018. The government dismisses
23   allegation 1, as stated in the Amended Petition filed December 26, 2018, and the Petition on
24   Probation and Supervised Release originally filed on February 26, 2018. The Court finds that
25   the defendant is in violation of the terms and conditions of his supervised release imposed
26   on November 29, 2011 and February 13, 2017.
27         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, the defendant
28   is hereby committed to the custody of the Bureau of Prisons for a term of time served, with
 1   no supervision to follow. This term shall run concurrently with his sentence imposed in
 2   2:19-cr-00127: U.S.A. v. Jose Mejia-Nuno.
 3         Defendant is informed of his right to appeal.
 4        IT IS FURTHER ORDERED that the Clerk deliver a copy of this judgment to the
 5 United States Marshal or other qualified officer and that said copy shall serve as the

 6 commitment of defendant.

 7

 8 FILE/DATED:         August 5, 2019
                                                 ______ ____________ ______________
 9                                               CHRISTINA A. SNYDER
                                                 UNITED STATES DISTRICT JUDGE
10
                                                 KIRY K. GRAY
11                                               CLERK OF COURT
12

13                                               By: ___/S/_________________________
                                                   Catherine M. Jeang, Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
